PER CURIAM
Husband appeals from a judgment of dissolution. Wife cross-appeals. Having reviewed the record, we affirm the trial court on all issues raised by the parties, except that we modify the language of the judgment as husband requests.
The judgment provides:
“7. [Husband] is hereby ordered to pay to [wife] monthly spousal support as follows:
“$200 per month for the first year and $200 per month in each of the following four 'years, provided that she has been employed full time during the prior year. If she is not employed in the prior year, that shall be deemed a change of circumstance to reconsider the spousal support award. Petitioner shall provide Respondent with a copy of her tax return after it has been filed each April during the time of the support obligation.”
We delete the italicized language, because it constitutes a determination of a change of circumstances in advance of any notice or evidence that would be a basis for modification under ORS 107.135(2).
Judgment modified by deleting provisions relating to wife’s employment and tax return; otherwise affirmed on appeal and on cross-appeal. No costs to either party.